Case 1:19-mc-00468-KPF Document 3-6 Filed 10/18/19 Page 1 of 3

Exhibit 6
Case 1:19-mc-00468-KPF Document 3-6 Filed 10/18/19 Page 2 of 3

From: Laura Temoyan
To: Ellenbogen, Bennett
Ce: John Hanamirian
Subject: RE: Subpoena - James O”Brien
Date: Tuesday, May 21, 2019 4:08:10 PM
Attachments: image003.ona

image001.ong

 

Dear Mr. Ellenbogen:
We are in receipt of the Subpoena regarding Mr. O’Brien and the interview date of June 19, 2019.

Unfortunately, John is not available on June 19°”. Kindly advise of the availability of conducting the

interview the week of July 8".
Thank you,
Laura

HANAMIRIAN
LAWFIRM

MAIH STREET TO WALL STREET
Laura M. Temoyan, RP, NJCP

Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 — f

lys@hanamirian.com
2
From: Ellenbogen, Bennett [mailto:EllenbogenB@SEC.GOV]
Sent: Wednesday, May 15, 2019 1:13 PM
To: Laura Temoyan
Ce: John Hanamirian
Subject: RE: Subpoena - James O'Brien
Thank you. Please see attached.

Bennett Ellenbogen

Senior Enforcement Counsel

U.S. Securities and Exchange Commission
New York Regianal Office

Brookfield Properties

200 Vesey Street, 4th floor

New York, NY 10281

Phone: (212) 336-0062

Email: ellenbogenb@sec.gov

SY

 

From: Laura Temoyan [mailto:|mt@hanamirian.com]
Sent: Wednesday, May 15, 2019 12:29 PM
Case 1:19-mc-00468-KPF Document 3-6 Filed 10/18/19 Page 3 of 3

To: Ellenbogen, Bennett

Ce: Jahn Hanamirian

Subject: Subpoena - James O'Brien

Dear Mr. Ellenbogen:

John asked me to reach out to you to let you know that he will accept service of the Subpoena for
James O’Brien.

Of course, if you require additional information, please do not hesitate to contact John directly.
Thank you,

Laura

HANAMIRIAN
LAWTIRN

MAIN STREET TO WALL STREET
Laura M. Temoyan, RP, NJCP

Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 —f
lys@hanamirian.com

www.
